Citation Nr: 1016302	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  00-23 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a right foot 
disability.

2. Entitlement to service connection for disability of the 
right hand, other than degenerative joint disease of the 
metacarpophalangeal joint of the right thumb.

3. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to January 
1972 and from January 1975 to July 1992.

As noted by the Board in June 2005, the RO in August 2000, in 
pertinent part, denied service connection for disabilities of 
the left foot, right hand, and back, and for migraine 
headaches, high blood pressure, and right ear hearing loss.  
The Veteran perfected an appeal to the Board of Veterans' 
Appeals (Board) with respect to each of these issues.  In his 
notice of disagreement, dated in September 2000, the Veteran 
clarified that he was seeking service connection for a 
disorder of the right foot, rather than the left, and he 
formally withdrew the left foot issue from appeal in April 
2001.  38 C.F.R. § 20.204.  In November 2001, the RO granted 
service connection for migraine headaches and arterial 
hypertension (i.e., high blood pressure).  In March 2004, the 
RO granted service connection for right ear hearing loss and 
degenerative joint disease of the metacarpophalangeal joint 
of the right thumb.  Consequently, the issues of entitlement 
to service connection for these disabilities are no longer 
before the Board on appeal.

In June 2005, the Board remanded the issues listed on the 
title page for additional development, including appropriate 
VA examination(s)/ opinion(s).  The appropriate VA 
examination(s)/ medical opinion(s) are not of record, and the 
Board will afford the Veteran an additional opportunity to 
undergo a VA examination for his claimed disabilities under 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

After carefully considering the record, the Board finds that 
the Veteran must be given an additional opportunity to 
undergo a VA examination with respect to his claimed 
disabilities presently on appeal.   

The June 2005 Board remand directed that the RO/AMC determine 
if service treatment records remained outstanding and locate 
records at the now defunct U.S. Naval Hospital Roosevelt 
Roads.  A September 2005 response from the Joint Service 
Records Research Center (JSRRC) indicates that they do not 
have any additional service treatment records for the 
Veteran.  In February 2008, the Veteran reported that the 
outstanding medical records at the defunct U.S. Naval 
Hospital Roosevelt Roads did not pertain to the claims under 
appeal, and thus, he did not want those records to be 
included.    

The June 2005 Board remand directed the RO/AMC to obtain 
medical opinions from prior VA examiners that included a 
review of the claims file.  To comply with the Board's 
instruction, the RO/AMC scheduled VA examinations, but the 
Veteran responded that he was unavailable at that time and 
would contact VA to reschedule the examination.  By a letter 
dated February 20, 2007, the AMC requested the Veteran to 
notify the AMC when he is able to complete the examinations.  
The record does not contain a response from the Veteran.  No 
further attempts to reschedule were made by either VA or the 
Veteran.  Nonetheless, the Board finds that the Veteran must 
be afford an additional opportunity to undergo a VA 
examination for his claimed disabilities.  

First, the RO/AMC must contact the Veteran ascertain if he 
has received any VA, non-VA, or other medical treatment for 
any of the claimed disabilities, that is not evidenced by the 
current record.  The Veteran should be provided with the 
necessary authorizations for the release of any treatment 
records not currently on file.  The RO/AMC should then obtain 
these records and associate them with the claims folder.  The 
RO/AMC must also notify the Veteran that his service 
treatment records for the periods January 1975 to June 1980 
and February 1981 to January 1990 are unavailable.  38 C.F.R. 
§ 3.159(e).  


Following the incorporation of any newly generated evidence 
into the claims file, schedule a VA examination.  The Board 
reminds the Veteran that VA's duty to assist in developing 
the facts and evidence pertinent to his claim is not a one-
way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of Veterans to cooperate 
with VA in scheduling examinations.  See Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).   

For any VA examination provided, the claims file must be made 
available to the examiner for review.  The Board directs the 
examiner to note that service treatment records reflect the 
Veteran complaining of back, right foot, and right hand pain 
during 1991.  The examiner must interview the Veteran and 
provide a clinical examination including all appropriate 
medical tests or studies.  For each claimed disability, the 
examiner must provide a diagnosis and state whether the 
diagnosed disability is more or less likely related to either 
period of the Veteran's active service.  Also for any 
diagnosed disability that involves arthritis, the examiner 
must state whether the arthritis was manifested within a year 
of separation from active service (i.e. July 1993).  A 
scientific rationale must accompany all opinions expressed.  
If the examiner cannot furnish an opinion without resort to 
speculation, he or she must so state.       

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ascertain if he 
has received any VA, non-VA, or other 
medical treatment for any of the claimed 
disabilities, that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.  

The RO/AMC must also notify the Veteran 
that his service treatment records for the 
periods January 1975 to June 1980 and 
February 1981 to January 1990 are 
unavailable.  See 38 C.F.R. § 3.159(e).  

2.  After incorporating any identified 
medical records into the claims file, 
schedule the Veteran for a VA examination 
regarding disabilities associated with his 
right hand, right foot, and back.  All 
correspondence between the Veteran and VA 
must be documented and included in the 
claims file.  

3.  For the VA examination, the claims 
file must be made available to the 
examiner for review.  The Board directs 
the examiner to note that service 
treatment records reflect the Veteran 
complaining of back, right foot, and right 
hand pain during 1991.  The examiner must 
interview the Veteran and provide a 
clinical examination including all 
appropriate medical test or studies.  For 
each claimed disability, the examiner must 
provide a diagnosis and state whether the 
diagnosed disability is more or less 
likely related to either period of the 
Veteran's active service.  Also for any 
diagnosed disability that involves 
arthritis, the examiner must state whether 
the arthritis was manifested within a year 
of separation from active service (i.e. 
July 1993).  A scientific rationale must 
accompany all opinions expressed.  If the 
examiner cannot furnish an opinion without 
resort to speculation, he or she must so 
state.       

4.  To help avoid future remand, the VA 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  


5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


